UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22466 ASGI Agility Income Fund (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 440-7460 Date of fiscal year end: September 30 Date of reporting period: September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Agility Income Fund Financial Statements as of and for the Year Ended September 30, 2013 with Report of Independent Registered Public Accounting Firm ASGI Agility Income Fund Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Net Assets 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 22 KPMG LLP Two Financial Center 60 South Street Boston, MA 02111 Report of Independent Registered Public Accounting Firm The Board of Trustees ASGI Agility Income Fund: We have audited the accompanying statement of assets, liabilities and net assets of ASGI Agility Income Fund (“the Fund”), including the schedule of investments, as of September 30, 2013, and the related statement of operations and statement of cash flows for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the three-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2013, by correspondence with the underlying managers and brokers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Agility Income Fund as of September 30, 2013, the results of its operations and its cash flows for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the three-year period then ended, in conformity with U.S. generally accepted accounting principles. November 22, 2013 KPMG LLP is a Delaware limited liability partnership, the U.S. member firm of KPMG International Cooperative (“KPMG International”), a Swiss entity. ASGI Agility Income Fund Schedule of Investments As of September 30, 2013 Strategy Investments Shares Cost Fair Value Mutual Funds - 35.40% Equity - 9.12% Lazard Global Listed Infrastructure Portfolio $ $ The GMO Quality Fund Fixed Income - 26.28% Federated Bond Fund Harbor High-Yield Bond Fund Stone Harbor Emerging Market Debt Fund Stone Harbor Local Market Fund Torchlight Value Fund, Inc.** Offshore Funds - 42.85% Diversified/Multi-Strategy - 5.94% York Total Return Unit Trust*** Fixed Income - 24.94% Arrowpoint Income Opportunity Fund, Ltd. Beach Point Dynamic Income Offshore Fund Ltd. Eaton Vance Institutional Senior Loan Fund Halcyon Senior Loan Fund I Offshore Ltd. Macro - 6.63% Graham Global Investment Fund II SPC Ltd.*** Reinsurance - 5.34% AQR Risk Balanced Reinsurance Fund Ltd. Total Investments (Cost $238,294,925*) - 78.25% Other Assets and Liabilities, net - 21.75% Net Assets - 100.00% $ Percentages shown are stated as a percentage of net assets as of September 30, 2013. * The cost and unrealized appreciation/(depreciation) of investments as of September 30, 2013, as computed for federal tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ ** Investment fund is a private mutual fund. *** Non-income producing securities. See accompanying notes to financial statements. 2 ASGI Agility Income Fund Schedule of Investments (continued) As of September 30, 2013 Investments by Strategy (as a percentage of total investments) Mutual Funds Fixed Income % Equity Total Mutual Funds 45.24 Offshore Funds Fixed Income Macro Diversified/Multi-Strategy Reinsurance Total Offshore Funds % Equity Swaps Outstanding as of September 30, 2013: Counterparty Reference Entity/Obligation Buy/ Sell Floating Rate Index Pay/ Receive Floating Termination Date Notional Amount Fair Value Credit Suisse International HTUSDVYY Index Buy 1-month USD-LIBOR_BBA Pay 10/3/2014 $
